76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff-Appellant,v.Sewall SMITH, Warden;  Assistant Warden Wilson;  LieutenantGrant;  Lieutenant Aulu;  Sergeant Little;  SergeantCunningham;  Jake Sutton;  Sergeant Cocolough;  SergeantStaten;  Sergeant Pressbury;  Boggs;  M. Robinson;  EmmanualNzeadighibe, Defendants-Appellees,andUnited States of America;  Walter E. Black, Jr.;  JosephHaas;  Clara Gould;  Kim Berger, Attorney, In their officialand individual capacities;  Richard Lanham, Sr., SeniorCommissioner;  Purnell, Chief of Security, Individually andin their official capacities;  Captain Porguese;  CaptainLee;  Big Stewart;  Little Stewart;  Paul Knight;  Andrews;A. C.;  Moby;  Wallace;  J. Joseph Curran, Jr.;  Glenn Bell,Assistant Attorney General, Individually and in theirofficial capacities, Defendants.
No. 94-7303.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1996.Decided:  Feb. 5, 1996.

George W. Gantt, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Gantt v. Smith, No. CA-93-3765-PJM (D.Md. Oct. 27, 1994).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   Judge Luttig would impose sanctions for abuse of the judicial process.

AFFIRMED
LUTTIG, Circuit Judge, concurring:

2
Appellant has filed thirty-two appeals in this court between September 26, 1991, and today.   I would impose sanctions against Appellant for abuse of the judicial process.